Case 0:18-cv-63127-BB Document 15 Entered on FLSD Docket 03/08/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-63127-BLOOM/Valle

 SHLOMY HALAWANI, individually
 and on behalf of a class of others
 similarly situated,

        Plaintiff,

 v.

 AXZES, LLC,

       Defendant.
 ________________________________/

                        ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal with Prejudice,

 ECF No. [14] (“Notice”), filed on March 7, 2019. The Court has carefully reviewed the Notice

 and the record, and is otherwise fully advised in the premises. Accordingly, it is ORDERED

 AND ADJUDGED as follows:

            1. The Notice, ECF No. [14] is APPROVED and ADOPTED;

            2. The above-styled case is DISMISSED WITH PREJUDICE as to Plaintiff;

            3. Each party shall bear its own attorneys’ fees and costs;

            4. To the extent not otherwise disposed of, all pending motions are denied as MOOT

                and all deadlines are TERMINATED;

            5. The Clerk of Court is directed to CLOSE this case.
Case 0:18-cv-63127-BB Document 15 Entered on FLSD Docket 03/08/2019 Page 2 of 2
                                                   Case No. 18-cv-63127-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on March 7, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          2
